



georgiadisimage1.jpg [georgiadisimage1.jpg]
NOTICE OF GRANT - RESTRICTED STOCK UNITS
Name of Holder:
Mary Margaret H Georgiadis




Plan:
Amended and Restated 2010 Equity
and Long-Term Compensation Plan


Grant Date:
2/8/2017
Number of Restricted Stock Units:
194,072
Vesting Schedule:
Three-year vesting, as set forth below



 
Subject to the provisions of the Amended and Restated 2010 Equity and Long-Term
Compensation Plan and the Grant Agreement accompanying this Notice of Grant (the
“Grant Agreement”) and you not experiencing a Severance (as defined in the
Amended and Restated 2010 Equity and Long-Term Compensation Plan and as provided
in Section 3 of the Grant Agreement), this grant of Restricted Stock Units
(“RSUs”) shall vest with regard to the following percentages of RSUs on the
dates shown below:
Cumulative
Percent Vested
Vesting                                      Schedule*
Scheduled
Vesting Date
50%
50% (“First Vested RSUs”)
2nd anniversary of grant date
100%
50% (“Final Vested RSUs”)
3rd anniversary of grant date

Any fractional amount that, as a result of any rounding, does not vest with
respect to the First Vested RSUs shall be counted toward the amount vesting in
the Final Vested RSUs. With respect to the Final Vested RSUs, the amount of RSUs
vesting thereunder shall be such that 100% of the aggregate number of RSUs shall
be cumulatively vested on the third anniversary of the Grant Date.
Mattel, Inc.
333 Continental Boulevard
El Segundo, CA 90245


Type of Grant: Restricted Stock Unit
Mattel's ID:
95-1567322





BY ELECTRONICALLY ACCEPTING THE RSUS, YOU AGREE THAT (i) SUCH ACCEPTANCE
CONSTITUTES YOUR ELECTRONIC SIGNATURE IN EXECUTION OF THE GRANT AGREEMENT AND
SUCH ELECTRONIC SIGNATURE CONSTITUTES LEGAL ACCEPTANCE OF THE GRANT AGREEMENT;
(ii) YOU AGREE TO BE BOUND BY THE PROVISIONS OF THE PLAN AND THE GRANT
AGREEMENT; (iii) YOU HAVE REVIEWED THE PLAN AND THE GRANT AGREEMENT IN THEIR
ENTIRETY, HAVE HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO
ACCEPTING THE RSUS AND FULLY UNDERSTAND ALL OF THE PROVISIONS OF THE PLAN AND
THE GRANT AGREEMENT; (iv) YOU HAVE BEEN PROVIDED WITH A COPY OR ELECTRONIC
ACCESS TO A COPY OF THE U.S. PROSPECTUS FOR THE PLAN AND THE TAX SUPPLEMENT TO
THE U.S. PROSPECTUS FOR YOUR COUNTRY, IF APPLICABLE; AND (v) YOU HEREBY AGREE TO
ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE
ADMINISTRATOR UPON ANY QUESTIONS ARISING UNDER THE PLAN AND THE GRANT AGREEMENT.


Do not detach this Notice of Grant from the Grant Agreement that follows.





--------------------------------------------------------------------------------






GRANT AGREEMENT FOR
RESTRICTED STOCK UNITS UNDER THE
MATTEL, INC. AMENDED AND RESTATED
2010 EQUITY AND LONG-TERM COMPENSATION PLAN


This is a Grant Agreement (this “Grant Agreement”) between Mattel, Inc.
(“Mattel”) and the individual (the “Holder”) named in the Notice of Grant –
Restricted Stock Units (the “Notice”). The Notice accompanying this Grant
Agreement is deemed a part of this Grant Agreement.
Recitals
Mattel has adopted the Amended and Restated 2010 Equity and Long-Term
Compensation Plan, as may be amended from time to time (the “Plan”), for the
granting to selected employees of awards based upon shares of Common Stock of
Mattel. Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Plan. This Grant Agreement incorporates certain
provisions required by the terms of the Mattel, Inc. Executive Severance Plan B
and related participation letter agreement, each as may be amended from time to
time (the “Severance Plan”).
Restricted Stock Units
1.Grant. Effective as of the grant date specified in the Notice (the “Grant
Date”), Mattel grants to the Holder the number of restricted stock units based
on shares of Common Stock set forth in the Notice (the “Units”), subject to
adjustment, forfeiture and the other terms and conditions set forth in the
Notice and this Grant Agreement. Mattel and the Holder acknowledge that the
Units (a) are being granted hereunder in exchange for the Holder’s agreement to
provide services to the Company after the Grant Date, for which the Holder will
otherwise not be fully compensated, and which the Company deems to have a value
at least equal to the aggregate par value of the shares, if any, that the Holder
may become entitled to receive under this Grant Agreement; (b) will, except as
provided in Section 3, be forfeited by the Holder if the Holder’s Severance
occurs before they vest; and (c) are subject to cancellation if the Holder
engages in certain conduct detrimental to the Company, in each case as more
fully set forth in this Grant Agreement and the Plan.
2.Normal Vesting. Except as otherwise provided in Section 3, the Units shall
vest in the time and manner set forth in the Notice.
3.Consequences of the Holder’s Severance. The consequences of the Holder’s
Severance shall be as follows, subject to Section 4 below.
(a)
In the case of the Holder’s Severance for Cause, the Units that have not yet
vested shall be forfeited as of the date of the Severance.

(b)
In the case of the Holder’s Severance that constitutes a Covered Termination or
a termination for Good Reason (each as defined in the Severance Plan) or occurs
as a



1

--------------------------------------------------------------------------------





result of death or Disability, the Units that have not yet vested shall vest as
of the date of the Severance.
(c)
In the case of the Holder’s Severance in all other circumstances, the Units that
have not yet vested shall be forfeited as of the date of the Severance.

        
4.Termination, Rescission and Recapture. The Holder specifically acknowledges
that the Units and any shares of Common Stock or cash delivered in settlement
thereof are subject to the provisions of Section 19 of the Plan, entitled
“Termination, Rescission and Recapture,” which can cause the forfeiture of the
Units and/or the recapture of any shares of Common Stock and/or cash delivered
in settlement thereof and/or the proceeds of the sale of any such shares of
Common Stock. Except as provided in the next sentence, as a condition of the
vesting and settlement of the Units, the Holder will be required to certify that
he or she is in compliance with the terms and conditions of the Plan (including
the conditions set forth in Section 19 of the Plan) and, if a Severance has
occurred, to state the name and address of his or her then-current employer or
any entity for which the Holder performs business services and his or her title,
and shall identify any organization or business in which the Holder owns a
greater-than-five-percent equity interest. Section 19 of the Plan is
inapplicable, and accordingly such certification shall not be required, after a
Severance of the Holder that occurs within the 24-month period after a Change in
Control.
5.Consequences of Vesting. Upon the vesting of a Unit, Mattel shall settle each
Unit by delivering to the Holder on or within five (5) business days following
the vesting date of such Unit one share of Common Stock or a cash payment equal
to the Fair Market Value of a share of Common Stock as of the date of such
vesting (the “Settlement Date”) for each Unit that so vested, as Mattel may in
its sole discretion determine (and Mattel may settle some Units in shares of
Common Stock and some in cash), subject to Section 7 below. In the case of Units
settled by delivery of shares of Common Stock, Mattel shall (a) issue or cause
to be delivered to the Holder one or more stock certificates representing such
shares, or (b) cause a book entry for such shares to be made in the name of the
Holder.
6.Code Section 409A. Mattel believes that the Units do not constitute “deferred
compensation” within the meaning of Section 409A of the Code. If Mattel
determines after the Grant Date that an amendment to this Grant Agreement is
necessary or advisable to ensure that the Units will not be subject to
Section 409A, or alternatively to ensure that they comply with Section 409A, it
may make such amendment, effective as of the Grant Date or at any later date,
without the consent of the Holder.
7.Tax Withholding. The Company shall withhold from the cash and/or shares of
Common Stock deliverable in settlement of the Units, an amount necessary to
satisfy the income taxes, social taxes, payroll taxes and other taxes required
to be withheld in connection with such vesting and settlement. If such payment
is in the form of shares of Common Stock deliverable on the Settlement Date, the
Fair Market Value of such shares on the Settlement Date shall not exceed the
sums necessary to pay the tax withholding based on the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income, rounded up to the
nearest whole number of shares (unless


2

--------------------------------------------------------------------------------





higher withholding is permissible without adverse accounting consequences to
Mattel). If any such taxes are required to be withheld at a date earlier than
the Settlement Date, then notwithstanding any other provision of this Grant
Agreement, the Company may (a) satisfy such obligation by causing the forfeiture
of a number of Units having a Fair Market Value on such earlier date equal to
the amount necessary to satisfy the minimum required amount of such withholding
(unless higher withholding is permissible without adverse accounting
consequences to Mattel), or (b) make such other arrangements with the Holder for
such withholding as may be satisfactory to the Company in its sole discretion.
8.Compliance with Law.
(a)
No shares of Common Stock shall be issued and delivered pursuant to a vested
Unit unless and until all applicable registration requirements of the Securities
Act of 1933, as amended, all applicable listing requirements of any national
securities exchange on which the shares of Common Stock is then listed, and all
other requirements of law or of any regulatory bodies having jurisdiction over
such issuance and delivery, shall have been complied with and are in full force.
In particular, the Committee may require certain investment (or other)
representations and undertakings in connection with the issuance of securities
in connection with the Plan in order to comply with applicable law.

(b)
If any provision of this Grant Agreement is determined to be unenforceable or
invalid under any applicable law, such provision will be applied to the maximum
extent permitted by applicable law, and shall automatically be deemed amended in
a manner consistent with its objectives to the extent necessary to conform to
any limitations required under applicable law. Furthermore, if any provision of
this Grant Agreement is determined to be illegal under any applicable law, such
provision shall be null and void to the extent necessary to comply with
applicable law, but the other provisions of this Grant Agreement shall remain in
full force and effect.

9.Assignability. The Units shall not be transferable by the Holder, other than
upon the death of the Holder in accordance with such beneficiary designation
procedures or other procedures as Mattel may prescribe from time to time.
10.Certain Corporate Transactions. In the event of certain corporate
transactions, the Units shall be subject to adjustment as provided in Section 17
of the Plan. In the event of a Change in Control, subject to Section 4 above,
these Units shall be subject to the provisions of Section 18 of the Plan.
11.No Additional Rights.
(a)
Neither the granting of the Units nor their vesting or settlement shall
(i) affect or restrict in any way the power of Mattel to take any and all
actions otherwise permitted under applicable law, (ii) confer upon the Holder
the right to continue in the employment of or performing services for the
Company, or (iii) interfere in any



3

--------------------------------------------------------------------------------





way with the right of the Company to terminate the services of the Holder at any
time, with or without Cause.
(b)
The Holder acknowledges that (i) this is a one-time grant, (ii) the making of
this grant does not mean that the Holder will receive any similar grant or
grants in the future, or any future grants at all, and (iii) this grant does not
in any way entitle the Holder to future grants under the Plan, if any, and
Mattel retains sole and absolute discretion as to whether to make any additional
grants to the Holder in the future and, if so, the quantity, terms, conditions
and provisions of any such grants.

(c)
Without limiting the generality of subsections (a) and (b) immediately above and
subject to Section 3 above, if there is a Severance of the Holder, the Holder
shall not be entitled to any compensation for any loss of any right or benefit
or prospective right or benefit relating to the Units or under the Plan which he
or she might otherwise have enjoyed, whether such compensation is claimed by way
of damages for wrongful dismissal or other breach of contract or by way of
compensation for loss of office or otherwise.

12.Rights as a Stockholder. The Holder shall not have any rights as a
stockholder with respect to any shares represented by the Units unless and until
shares of Common Stock have been issued in settlement thereof.
13.Data Privacy Consent.
(a)
The Company hereby notifies the Holder of the following in relation to the
Holder's personal data and the collection, processing and transfer of such data
in relation to the grant of the Units and the Holder's participation in the
Plan, pursuant to applicable personal data protection laws. The collection,
processing and transfer of the Holder's personal data is necessary for Mattel’s
administration of the Plan and the Holder's participation in the Plan, and the
Holder's denial and/or objection to the collection, processing and transfer of
personal data may affect the Holder's ability to participate in the Plan. As
such, the Holder voluntarily acknowledges, consents and agrees (where required
under applicable law) to the collection, use, processing and transfer of
personal data as described herein.

(b)
The Company holds certain personal information about the Holder, including (but
not limited to) the Holder's name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all Units or any other entitlement to shares of Common Stock
awarded, canceled, purchased, vested, unvested or outstanding in the Holder's
favor, for the purpose of managing and administering the Plan (“Data”). The Data
may be provided by the Holder or collected, where lawful, from third parties,
and the Company will process the Data for the exclusive purpose of implementing,
administering and managing the Holder's participation in the Plan. The data
processing will take place through electronic and non-electronic means according



4

--------------------------------------------------------------------------------





to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Holder's country of residence. Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought. The Data will be accessible within the Company’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Holder's participation in
the Plan.
(c)
The Company will transfer Data as necessary for the purpose of implementation,
administration and management of the Holder's participation in the Plan, and the
Company may further transfer Data to any third parties assisting Mattel in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, the United States or elsewhere
throughout the world. The Holder hereby authorizes (where required under
applicable law) the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing the Holder's participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of shares of Common Stock on the Holder's behalf
to a broker or other third party with whom the Holder may elect to deposit any
shares of Common Stock acquired pursuant to the Plan.

(d)
The Holder may, at any time, exercise the Holder's rights provided under
applicable personal data protection laws, which may include the right to (i)
obtain confirmation as to the existence of the Data, (ii) verify the content,
origin and accuracy of the Data, (iii) request the integration, update,
amendment, deletion, or blockage (for breach of applicable laws) of the Data,
and (iv) to oppose, for legal reasons, the collection, processing or transfer of
the Data which is not necessary or required for the implementation,
administration and/or operation of the Plan and the Holder's participation in
the Plan. The Holder may seek to exercise these rights by contacting the
Holder's local HR manager.

14.Compliance with Plan. The Units and this Grant Agreement are subject to, and
Mattel and the Holder agree to be bound by, all of the terms and conditions of
the Plan, as it shall be amended from time to time, and the rules, regulations
and interpretations relating to the Plan as may be adopted by the Committee, all
of which are incorporated herein by reference. No amendment to the Plan or this
Grant Agreement shall adversely affect the Units without the consent of the
Holder. In the case of a conflict between the terms of the Plan and this Grant
Agreement, the terms of the Plan shall govern and this Grant Agreement shall be
deemed to be modified accordingly.
15.Electronic Delivery. Mattel will deliver any documents related to the Units
and the Holder’s participation in the Plan, or future awards that may be granted
under the Plan, by electronic means unless otherwise determined by Mattel in its
sole discretion.  The Holder


5

--------------------------------------------------------------------------------





hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by Mattel or a third party designated by Mattel.
16.No Advice Regarding Grant. Mattel is not providing any tax, legal or
financial advice, nor is Mattel making any recommendations, regarding the
Holder’s participation in the Plan or the Holder’s acquisition or sale of the
underlying shares of Common Stock. The Holder is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
17.Governing Law. The interpretation, performance and enforcement of this Grant
Agreement shall be governed by the laws of the State of Delaware without regard
to principles of conflicts of laws.


Notwithstanding any provision of this Grant Agreement to the contrary, if the
Holder does not accept the Units (in accordance with the method specified by
Mattel) by the six month anniversary of the date of grant, the Units will be
deemed accepted by Mattel, and the Holder shall be subject to the terms and
conditions of the Plan and this Grant Agreement.






6